People v Williams (2017 NY Slip Op 04867)





People v Williams


2017 NY Slip Op 04867


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2016-04482
 (Ind. No. 1056/15)

[*1]The People of the State of New York, respondent,
vBenjamin Williams, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered April 19, 2016, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention concerning the voluntariness of his plea of guilty is unpreserved for appellate review (see People v Williams, 27 NY3d 212, 214; People v Zellner, 147 AD3d 797, 798; People v May, 138 AD3d 1146, 1146). In any event, the record as a whole affirmatively demonstrates that the defendant entered his plea of guilty knowingly and voluntarily (see People v Conceicao, 26 NY3d 375, 382-383; People v May, 138 AD3d at 1146).
RIVERA, J.P., LEVENTHAL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court